Citation Nr: 1128947	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-23 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus as a result of exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for coronary artery disease (CAD) as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for diabetic retinopathy as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for trigger finger repair, right thumb, to include as secondary to type II diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge in June 2007; a transcript of that hearing is associated with the claims folder.

The Veteran initially filed a claim for "trigger fingers and arthritis."  However, he did not specify what, if any, fingers he was claiming for compensation purposes.  In its April 2004 rating decision, the RO adjudicated the issue of trigger finger for the right thumb.  The Veteran perfected an appeal of this issue and it is discussed in the Remand below.  However, the Veteran testified at his June 2007 Board hearing that it was his original intention to claim trigger finger for both of his hands.  The Board observes that medical evidence associated with the claims file reflects that the Veteran has trigger finger on both hands.  The issues of trigger finger in the right hand (with the exception of the thumb) and the left hand (all fingers) have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, they are not on appeal before the Board.  The proper course of action is therefore to REFER these issues to the AOJ for development and consideration.  

The Board remanded this appeal in February 2009 for further evidentiary and procedural development.  While the Board finds that the AOJ substantially complied with its remand, it concludes that additional development is still needed in light of new evidence and information.  As such, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's prior remand, the Veteran asserts that he is entitled to service connection for type II diabetes mellitus (and a number of secondary conditions) as due to herbicide (Agent Orange) exposure.  In statements and testimony received during this appeal, he contends that he is entitled to service connection for type II diabetes mellitus on a presumptive basis because he set foot in the Republic of Vietnam on two occasions, thereby exposing him to Agent Orange.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); Haas v. Peake 525 F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a) (2010).  Specifically, the Veteran explains that he was assigned to a fighter squadron (VF-213) aboard the U.S.S. Kitty Hawk during the Vietnam Conflict as a plane captain.  According to him, he was told during his second Vietnam tour to jump on a mail plane with his crew and travel to Da Nang for the purpose of repairing an aircraft.  In one instance he repaired a generator of an F-4 phantom aircraft.  The Veteran testified that he stayed in Da Nang for a few days on both occasions.  

In February 2009, the Board remanded this appeal, in part, to allow the Veteran an opportunity to provide additional information that might allow the VA to verify whether he set foot in Vietnam during service.  Specifically, the Agency of Original Jurisdiction (AOJ) was instructed to ask the Veteran to provide a 60-day window of time in which he visited Vietnam so that the VA might request deck logs for his ship, the USS Kitty Hawk.  The AOJ contacted the Veteran, as directed, however, he continues to be unable to provide any specific date information for either Vietnam visit, other than that both visits occurred during his second tour of duty in Vietnam.  As such, no further development was undertaken by the AOJ.

The Board acknowledges that the AOJ completed the directives provided in the February 2009 remand.  However, it has obtained, through its own research, information which it feels necessitates another remand to search for records.  Specifically, the Board was able to obtain declassified documents from the Naval History & Heritage Command's website which show the USS Kitty Hawk's movements and directives during the Veteran's second tour of duty.  Pertinent to this appeal, these documents, which have been associated with the claims file, show that the USS Kitty Hawk conducted air operations over Vietnam during the following periods: (1) January 13, 1971, to February 3, 1971; (2) February 21, 1971, to March 31, 1971; (3) April 10, 1971, to April 25, 1971; (4) May 4, 1971, to May 16, 1971; and (5) May 30, 1971, to June 23, 1971.  Given the specificity and short length of these periods, the Board finds that the AOJ should request deck logs for these five (5) periods of time for the USS Kitty Hawk as such logs may contain information regarding a broken plane in Da Nang and/or duty ashore by the Veteran.  See, e.g., Angle v. Shinseki, No. 08-2862 (U.S. Vet. App. Oct. 28, 2010) (nonprecedential memorandum decision) (finding there to be no legal constraint limiting the VA's request for archival records to a particular timeframe).  

In addition to requesting deck logs, the AOJ should contact the appropriate source(s), including the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)), for information that might not specifically show that the Veteran set foot on Vietnam, but will nevertheless aid in corroborating his lay account.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  Such efforts should include a request for information regarding the standard operating procedure (SOP) for a naval aircraft that experienced in-flight mechanical problems.  Specifically, the AOJ should investigate whether such an aircraft would have landed within the borders of Vietnam for repair rather than returning to its aircraft carrier.  Additionally, the AOJ should request the carrier flight launch and recovery log for the U.S.S. Kitty Hawk for the periods discussed above, as such records might show whether any planes did not return to the ship, but rather landed in Vietnam.  As above, any efforts to obtain this information should be clearly documented in the record.

Finally, the Board will give the Veteran one more opportunity to submit a "buddy" statement from the individual with whom he rendezvoused while in Da Nang.  The lay statement received in August 2007 notes that the Veteran often recounts his trip to Vietnam, but it does not explicitly state that the individual saw the Veteran in Da Nang.  

With respect to the Veteran's remaining claims, these issues must be remanded as before as they have been claimed as secondary to type II diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that all issues inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).  Additionally, the Board notes that the regulations pertaining to diseases associated with exposure to certain herbicide agents was revised, effective August 31, 2010, to provide that ischemic heart disease (i.e., coronary artery disease) shall be service connected if it becomes manifest to a degree of ten percent or more within a year after the last date on which a veteran was exposed to an herbicide agent (i.e., Agent Orange) during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6) (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010) (codified at 3.309(e)).  Since it does not appear that the Veteran has been notified of this pertinent change in the law, the AOJ should send the Veteran a letter informing him of this regulatory change.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he is being given an additional opportunity to submit a "buddy" statement from the individual/friend he met up with while visiting Da Nang during service.  Such notice should inform him that the statement should clearly indicate that the individual observed the Veteran in Da Nang as well as the circumstances of that meeting.  

2.  Notify the Veteran that the regulations pertaining to diseases associated with exposure to certain herbicide agents has been amended to include ischemic heart disease (i.e., coronary artery disease).  Provide him with a copy of the newly amended regulation.

3.  Contact the appropriate source(s) to request deck logs for the USS Kitty Hawk (fighter squadron VF-213) for the following periods: (1) January 13, 1971, to February 3, 1971; (2) February 21, 1971, to March 31, 1971; (3) April 10, 1971, to April 25, 1971; (4) May 4, 1971, to May 16, 1971; and (5) May 30, 1971, to June 23, 1971.  The Board observes that the Naval Historical Center (NHC) indicated that the these deck logs are no longer stored at its facility given the age of the records.  Instead, according to the NHC's website they are located in the Modern Military Branch, National Archives, 8601 Adelphi Road, College Park, MD, 20740.  Any efforts should be clearly documented and any responses, positive or negative should also be documented.  Requests must continue until the AOJ determines that these records do not exist or that further attempts to obtain them would be futile.  

4.  Contact the appropriate source(s) to request the carrier flight launch and recovery log for the U.S.S. Kitty Hawk (fighter squadron VF-213) for the following periods: (1) January 13, 1971, to February 3, 1971; (2) February 21, 1971, to March 31, 1971; (3) April 10, 1971, to April 25, 1971; (4) May 4, 1971, to May 16, 1971; and (5) May 30, 1971, to June 23, 1971.  Any efforts should be clearly documented and any responses, positive or negative should also be documented.  Requests must continue until the AOJ determines that these records do not exist or that further attempts to obtain them would be futile.  

5.  Contact the appropriate source(s) to request information regarding the standard operating procedure (SOP) for a naval aircraft that experienced in-flight mechanical problems.  Specifically, the AOJ should investigate whether such an aircraft would have landed within the borders of Vietnam for repair rather than returning to its aircraft carrier.  Any efforts should be clearly documented and any responses, positive or negative should also be documented.  Requests must continue until the AOJ determines that these records do not exist or that further attempts to obtain them would be futile.  

6.  If any of the above-requested records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

7.  Following the receipt of any new evidence, including any outstanding VA treatment records, consider whether any etiological opinions are required as to any of his claimed secondary disorders.  Obtain any examination(s)/opinion(s) necessitated by the new record.

8.  After completion of the above, and any other development deemed necessary, review the expanded record, to include the declassified documents inserted following the November 2009 supplemental statement of the case, and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


